Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/128891 is responsive to communications filed on 12/21/2020. Currently, claims 1-20 are pending are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-2, 4, 7-12, 14, 17-20 of copending Application No 16/565615.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 16/565,615
Instant Application-17/128891
1. A separable distortion disparity determination system comprising: 
an electronic device including: 
a frame; and 
a first camera and a second camera supported by the frame, wherein the first camera is a first visible light camera and has a first viewpoint and the second camera is a second visible light camera and has a second viewpoint separated from the first viewpoint in a camera baseline direction; an image display; 
an image display driver coupled to the image display to control the image display; a memory; 

programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to: obtain a first raw pixel image of a scene captured with the first camera; 
obtain a second raw image of the scene captured with the second camera; 
modify the first and second raw pixel images using component-separated correction to create respective first and second corrected pixel images, the component- separated correction maintaining pixel scene correspondence in the camera baseline direction from between the first and second raw pixel images to between the first and second corrected pixel images, wherein the modify function includes a function to create a first separable distortion image from the first raw image and a second separable distortion image from the second raw image that maintains pixel scene correspondence in at least the camera baseline direction and removes distortion introduced by 
determine pixel pairs from corresponding pixels between the first and second corrected images in the camera baseline direction, wherein the determine pixel pairs function includes a function to extract an image disparity by correlating pixels in Page 2 of 10ANON-137US1PATENT the first separable distortion image with the second separable distortion image to calculate a separable distortion disparity for each of the correlated pixels; and 
determine disparity correspondence for each of the determined pixel pairs from pixel locations in the first and second raw pixel images corresponding to respective pixel locations of the determined pixel pairs in the first and second corrected pixel images, wherein the determine disparity function includes functions to determine respective raw pixel pair locations in the first and second raw images corresponding to locations of the determined pixel pairs in the first and second corrected images, determine corrected distortion disparity using the respective raw pixel pair locations, and replace the 
Claims 1-2, 4, 7-12, 14, 17-20












obtain first and second raw pixel images of a scene captured with the first and second cameras; 


generate first and second separable distortion images from the first and second raw pixel images using component separated correction that maintains pixel scene correspondence in at least the baseline direction; 
extract an image disparity by correlating pixels in the first separable distortion image with the second separable distortion image to calculate a separable distortion disparity for each of the correlated pixels; and determine disparity correspondence by determining respective raw pixel pair locations in the first and second raw pixel images corresponding to locations of the correlated pixels, determining 


















Claims 2-20


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-2, 4, 7-12, 14, 17-20 respectively of co-pending application. 

Allowable Subject Matter
Claims 1-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487